Deen, Presiding Judge,
concurring specially.
While concurring with the judgment of affirmance, I cannot agree with the majority opinion’s matter-of-fact declaration that in Fudge v. State, 184 Ga. App. 590 (362 SE2d 147) (1987), “we held that OCGA § 40-6-392 (a) makes it clear that a breath test is used to determine the amount of alcohol in a person’s blood.” Fudge simply did not determine that issue, because it was a one-judge decision, two judges having concurred in the judgment only, and thus was without any binding precedential value. Nevertheless, I do agree with that construction of OCGA § 40-6-392 (a), and believe that we should specifically endorse it so as to determine this issue in a binding manner.